IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


LAUREN GRIFFIN,                          : No. 80 MAL 2018
                                         :
                   Petitioner            :
                                         : Petition for Allowance of Appeal from
                                         : the Order of the Commonwealth Court
             v.                          :
                                         :
                                         :
WORKERS' COMPENSATION APPEAL             :
BOARD (LUZERNE COUNTY CHILDREN           :
AND YOUTH),                              :
                                         :
                   Respondent            :


                                    ORDER



PER CURIAM

     AND NOW, this 9th day of July, 2018, the Petition for Allowance of Appeal is

DENIED.